Citation Nr: 1721733	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  14-16 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for cancer of the soft palate, lungs, esophagus, tonsils, and throat, to include as due to in-service exposure to contaminated water at Camp Lejeune, North Carolina (previously claimed as cancer of right tonsil and soft palate).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1968 to November 1969, to include service at Camp Lejeune, North Carolina, from November 1968 to November 1969.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in Atlanta, Georgia, currently has jurisdiction over the claim.

In March 2017, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

Additional lay and medical evidence was submitted into the record by the Veteran and VA following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the February 2014 Statement of the Case (SOC).  This new evidence has not been reviewed by the AOJ.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review this new evidence in the first instance during their readjudication of the issue.  38 C.F.R. §§ 20.800, 20.1304 (2016).

The Board notes that the claim on appeal has previously been developed to include only cancer of right tonsil and soft palate.  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, based on the Veteran's hearing testimony, the claim on appeal has been recharacterized as a claim for cancer of the soft palate, lungs, esophagus, tonsils, and throat.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran is seeking service connection for cancer of the soft palate, lungs, esophagus, tonsils, and throat, to include as due to in-service exposure to contaminated water at Camp Lejeune, North Carolina.

The Veteran's personnel records establish that he was stationed at Camp Lejeune from November 1968 to November 1969.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs) and it will be assumed by VA that any given veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987, which chemicals were primarily "perchloroethylene [(PCE)], trichloroethylene [(TCE)], benzene, and vinyl chloride." 78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013). 78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013); see Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011).  Accordingly, the Veteran's potential in-service exposure PCE, TCE, benzene, and vinyl chloride is not at issue in this case.  Rather, the central issue in this case is whether it is at least as likely as not that the Veteran's squamous cell carcinoma involving the right tonsil/right lateral soft palate (diagnosed in 2012), squamous cell lung cancer (diagnosed in 2017), and/or esophageal cancer (diagnosed in 2017) is etiologically related to that exposure.

Congress enacted legislation authorizing VA to provide medical services for 15 specific illnesses to certain veterans as well as their eligible family members, who were stationed at Camp Lejeune from January 1, 1957, to December 31, 1987.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 102, Pub. L. 112-154, 126 Stat. 1165 (2012) (codified at 38 U.S.C.A. § 1710 (West 2014)).  Effective September 24, 2014, VA amended its regulations in order to implement the statutory mandate that VA provide health care to certain veterans who served at Camp Lejeune for at least 30 days during the period beginning on January 1, 1957 and ending on December 31, 1987.  See 79 Fed. Reg. 57, 410 (Sept. 24, 2014).  The applicable regulation requires VA to furnish hospital care and medical services related to treatment of esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage, scleroderma, neurobehavioral effects, and non-Hodgkin's lymphoma.  38 C.F.R. § 17.400 (2016).  As the Veteran served at Camp Lejeune for at least 30 days during the requisite time period and has been diagnosed as having esophageal cancer and lung cancer, he would be eligible for hospital care and medical services related to treatment of those diseases.  

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 (2016) were amended to add eight diseases found to be associated with contaminants present in the water supply at Camp Lejeune.  Amended 38 C.F.R. §§ 3.307 and 3.309 establish presumptive service connection for veterans who served at Camp Lejeune for no less than 30 days from August 1, 1953, to December 31, 1987, and who have been diagnosed with any of the following eight diseases:  adult leukemia; aplastic anemia and other myelodysplastic syndromes; bladder cancer; kidney cancer; liver cancer; multiple myeloma; non-Hodgkin's lymphoma; and, Parkinson's disease.  The Veteran's current diagnoses are not one of the 8 presumed diseases.  Indeed, there is no presumptive service connection for any of the 15 listed diseases (to include lung cancer and esophageal cancer) in the previously enacted legislation.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 102, Pub. L. 112-154, 126 Stat. 1165 (2012) (codified at 38 U.S.C.A. § 1710).  Instead, if a Camp Lejeune veteran is determined to have one of the identified 15 diseases, he/she should be provided with a medical examination in order to determine "on a case-by-case basis, whether one of the listed diseases is at least as likely as not the result of Camp Lejeune service."  VBA Training Letter 11-03.  

In April 2013 and May 2017, the AOJ obtained VA medical opinions to determine the likelihood that the Veteran's current diagnoses were attributable to his exposure to contaminated drinking water while stationed at Camp Lejeune.  The VA examiners provided negative nexus medical opinions based upon reviews of the Veteran's claims file and the medical literature.  The Veteran was not examined in connection with the proffered opinions.  See VBA Training Letter 11-03 (providing that manifestation of any disease listed in Appendix B of Training Letter 11-03 "would be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service").  The examiners' rationale for the negative nexus opinions did not include a discussion of the Veteran's in-service documented complaints of a sore throat in February 1968, December 1968, January 1969, and September 1969.  The Veteran submitted a "possible" VA medical nexus opinion dated in February 2017 and a positive VA medical nexus opinion dated in April 2017.  However, the Board is unable to grant based on these opinions as they are speculative and lacking any rationale, respectively.  Neither medical opinion submitted by the Veteran involves a review of his claims file.  Accordingly, the Board finds that the appeal must be remanded for the AOJ to afford the Veteran a VA examination and medical opinion.

Additionally, upon remand, updated copies of the Veteran's VA and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated copies of the VA treatment records and the private treatment records from Archibold Medical Center that are already of record. 

2.  After obtaining the above records, arrange for the Veteran to be examined by a VA physician with the appropriate expertise to render an opinion as to the likelihood that the Veteran's currently diagnosed squamous cell carcinoma involving the right tonsil/right lateral soft palate, squamous cell lung cancer, and/or esophageal cancer is attributable to his presumed exposure to contaminated water while stationed at Camp Lejeune.  The AOJ should provide the chosen physician with the appendices listed in VBA's Training Letter 11-03.  The physician should review the Veteran's VBMS and Virtual VA claims folders as well as the information contained in the appendices provided, and note in the examination report that such review has been conducted. 

The physician should examine the Veteran and conduct any necessary testing.  The physician should elicit from the Veteran any information not available through a review of the claims folder that may be relevant to rendering the requested nexus opinion.

The physician should then provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed squamous cell carcinoma involving the right tonsil/right lateral soft palate, squamous cell lung cancer, and/or esophageal cancer is related to his presumed exposure to contaminated drinking water at Camp Lejeune.  The opinion must discuss the Veteran's in-service documented complaints of a sore throat in February 1968, December 1968, January 1969, and September 1969.  The physician's opinion should include a discussion of any potential risk factors for the development of squamous cell carcinoma involving the right tonsil/right lateral soft palate, squamous cell lung cancer, and/or esophageal cancer, as well as a discussion of the Veteran's specific exposures, to include route of exposure, length of exposure, and level of exposure, if known.  The examiner is also asked to address the Veteran's smoking history.

The examiner should specifically discuss whether the Veteran's arguments that his cancers are due to his exposure to the contaminated water are sufficient with other evidence of record to link the current disorders to service.  If sufficient, the examiner should state whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting clinical records is a legally insufficient reason, by itself, for rejecting the Veteran's reports, unless the existence of such records would be medically expected.

A complete rationale for the opinion that includes reference to lay and medical evidence contained in the claims folder, and to the medical principles relied upon in forming the opinion, must be provided.  
3.  If the benefit sought on appeal remains denied, issue a Supplemental SOC (SSOC) to the Veteran and his representative.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




